DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 11/4/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akasaka (US 2015/0277187).
Akasaka discloses (Fig. 14):

    PNG
    media_image1.png
    615
    772
    media_image1.png
    Greyscale

Claim 1: 	An optical substrate 310 comprising: 
a substrate 300
a light-transmitting layer disposed at the substrate (a light-transmitting layer comprising layers 308, 304A and 304B)
a concave portion provided at the light-transmitting layer
a lens layer 303 disposed filling the concave portion, wherein the light-transmitting layer is constituted by a plurality of layered films (i.e. the light-transmitting layer is constituted by a plurality of layered films 308, 304A and 304B), and an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion (see adjacent concave portions in the layer 308)
Claim 4:
wherein a shape of the concave portion is spherical 
Claim 8:	An electro-optical device 140 comprising: the optical substrate 310 according to claim 1; a counter substrate 330 disposed facing the optical substrate; and an electro-optical layer 350 disposed between the optical substrate and the counter substrate.
	Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2019/0064584).
	Ito discloses (Fig. 7):

    PNG
    media_image2.png
    691
    704
    media_image2.png
    Greyscale

Claim 1:	An optical substrate 10 comprising:
a substrate 19
a light-transmitting layer 40 disposed at the substrate
a concave portion 441 provided at the light-transmitting layer
a lens layer 150 disposed filling the concave portion, wherein the light-transmitting layer is constituted by a plurality of layered films (i.e. the light-transmitting layer comprising 41, 12, 43 and 44 layers), and an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
Claim 4:
wherein a shape of the concave portion is spherical
Claim 7:
a pixel electrode 9b disposed at the substrate
a wiring layer 6a disposed between the substrate and the pixel electrode and including a transistor 30, wherein the light-transmitting layer and the lens layer are disposed between the pixel electrode and the wiring layer
Claim 8:	An electro-optical device 100 comprising: the optical substrate 10 according to claim 1; a counter substrate 20 disposed facing the optical substrate; and an electro-optical layer 80 disposed between the optical substrate and the counter substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akasaka (US 2015/0277187).
Claim 9:	
	Akasaka does not explicitly disclose an electronic apparatus comprising the electro-optical device according to claim 8.
	However, Akasaka disclose in Fig. 16 an electronic apparatus 100 comprising an electro-optical device (par. [0197]: it is possible to use the liquid crystal device 120) similar to the electro-optical device 140 as in claim 8. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic apparatus comprising .
	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2019/0064584) in view of Ozawa (US 2015/0355502).
Claim 2:
	Ito does not disclose wherein the light-transmitting layer is constituted by the plurality of layered films having mutually different etching rates.
	Ozawa discloses wherein the light-transmitting layer is constituted by the plurality of layered films (Figs. 6A-6B: light-transmitting layer comprising layers 11 and 70) having mutually different etching rates (pars. [0111]-[0114]: different etching rates performed on layers 11 and 70; regarding the product-by-process limitation of “the light-transmitting layer is constituted by the plurality of layered films having mutually different etching rates”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. In this instant case, the etching rate is part of a process in order to produce the light-transmitting layer, wherein the light-transmitting layer (comprising layers 11 and 70) disclosed by Ozawa in Figures 6A-6B is considered to be the equivalent of the claimed light-transmitting layer).

Claim 5:
	Ito discloses (Fig. 7) an optical substrate 10 comprising:
a substrate 19
a light-transmitting layer 40 disposed at the substrate
a concave portion 441 provided at the light-transmitting layer
a lens layer 150 disposed filling the concave portion
an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
	Ito does not disclose wherein the light-transmitting layer has an etching rate varying in a continuous manner.
	Ozawa discloses wherein the light-transmitting layer is constituted by the plurality of layered films (Figs. 6A-6B: light-transmitting layer comprising layers 11 and 70) having mutually different etching rates (pars. [0111]-[0114]: different etching rates performed on layers 11 and 70; regarding the product-by-process limitation of “the light-transmitting 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Ito to include a plurality of layered films as disclosed by Ozawa. One would have been motivated to do so for the purpose of having the etching amount in a width direction to be larger than an etching amount in a depth direction of the substrate (Ozawa, par. [0114]).
	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2019/0064584) in view of Sato et al. (US 2015/0270404).
Claim 3:
	Ito does not disclose wherein the light-transmitting layer is constituted by the plurality of layered films having mutually different oxygen contents.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Ito to include the light-transmitting layer constituted by the plurality of layered films having mutually different oxygen contents. One would motivated to do so for the purpose of controlling the etching rate (Sato et al., par. [0085]).
Claim 6:	
	Ito discloses (Fig. 7) an optical substrate 10 comprising:
a substrate 19
a light-transmitting layer 40 disposed at the substrate
a concave portion 441 provided at the light-transmitting layer
a lens layer 150 disposed filling the concave portion
an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
	Ito does not disclose wherein the light-transmitting layer has an oxygen content varying in a continuous manner.


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Ito to include the light-transmitting layer has an oxygen content varying in a continuous manner. One would motivated to do so for the purpose of controlling the etching rate (Sato et al., par. [0085]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- December 4, 2021